Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This action is in response to the after-final amendment received 2/18/2021. Amendments to the Claims, as well as Remarks have been received and considered by the examiner. Claims 4-5, and 12-13, were cancelled by Applicant in the previous After-Final submission of 12/17/2020. Claims 1, 3, 6-11, and 14-17 are currently pending. Claims 16-17 are canceled below by Examiner’s amendment. 

EXAMINERS AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Saleha Mohamedulla, on 2/1/2017.

The application has been amended as follows:
Claims 16-17 have been canceled. 

Allowable Subject Matter
Claims 1, 3, 6-11, and 14-15 are allowed. 
The following is an examiner’s statement of reasons for allowance: 

claims 1 and 10, for instance, the prior art (see art cited in action of 1/22/2020, typically provides a hardening process for an entire plate, with teeth, or merely to harden the teeth and not the entire plate. Suggestion, is not made of providing a distance b, claim 1, with lower hardness, or covering a portion of the tooth (claim 10), to prevent its hardening. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN P DODD whose telephone number is (571)270-1161.  The examiner can normally be reached on 10:30-7PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/RYAN P DODD/Examiner, Art Unit 3655     

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655